56



        OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                              AUSTIN
“se--
                                                             565
Honorable v. m3   OQkr~i.el - Fatgo a




           86 6 * #8,6%a.a8 to supplemmt Appropria-
tioll A-898,General Lenanae        ansl Eqnipmnt, rhiah
has been exhausted.    6exmral )aainfWe      rud Equip-
ipent is the onYiy State Fu?ki fmmwhioh    payment lray
be mado  of acoounte  for  power, light, heat, plunbing
ana adaor rbpatrs on Pcwer Plant. Zf! thie Deflclency
Warrant  is appromtlto    supplement the Be-al    %iaSnte-
name imdEquQxuentAppro~is~on,it           ulllbe expead-
e& in the same runner aathe regular~~appropriofed
General Maintenance atiBQuipz@XItFiudwae       spent,be-
%ng thoroforo only a mpplewnt       to the remlar Apm-
priation A-8?8.a

          Artio1e XIX, seation m,       of the ccm5titu-
tion provldest




          Art101es &34$x aiq4a?ila, agvieeu ciril.
Btatates of'Teak, ioZ?@, as amended, prti     ior de-
fiolenay approgv*ationa'ia the iolloring language8


            *AlI hesads of &Qurtnleulte, IrianagWB of
      State institutkons or .afheP pereone.~iutrueted
      with the power or duty .oi.oontPaating for~wp-
      plies, or in any Mtmer     pXedglng the oredit o?
      the State for .aay defiaisnay that map *se      WI-
      der'their 8naaigenrantor &ontrol, sh6ll;at
      least tldrty days before such tleficiency 5hkCt
      oaaur, mslra out ++~.+rn eetiagfe of the ambrmt
      necessary .to:oovgr such QeMa&enoy until the
      l!Je&l* of .the pext .Le    Iature . Such estimate
      shall be inm3dlately e @with        the Gooemior,
      who 6hall thereu$n owefully      examine the same
      aa rrpprwe or aieapprwe      the 5aw3 In whole or
      In part* When sucrh deflolenay clalsa, or any
       part thereof, has been +J appiWVe6 by the ~OvwlIOc
iienorabl% W, me   OUm.4.el - Page a
                                                             56’3
jionorable w. Lee OtDsnlel - Page 4




club, lna. v'r shsppara, MfJ mix* 3aa, $3 8, w. (a) scio.
see aso Qonfemmoe    @S.zti~n aP Attorney ffeneral Gupeton
&d&l February i&, U&3, vol. 52, p. 20, an& snathar
dated A#    7s X81$, rol. %2fi P. %WW.
iionorable WI* Lee O*Daniel - Page 5                               568




          6b~Aouely, ArtieJe IIX, Beotion 49 not only does
not forbId, but on the aontrary, ne0ec5arlly suthorim3es
the creation OS a debt on behalf of the State to supply
wmau3l defioieuoi.es of kyvsiaie, not to exaeed in the ag-
grogate at say one t&m @~,~.60.

          The statutes   (Arf~alee &51 mll466l.a) go no
hither than Me;      thay ape by all She teote lml3.d. Stt
fil off%awe or agents of the afate are ctuthoriaed to
*Seato Qebfs on behalf of the State, but the etafste
(Artiale~rssl) ia ezgceeew limited to mall heada of de-
        er nutuqjers of state l.u5tltutlva5  or ofher pm-son6
  tin&ad with the power or duty of avntraotbg far sup
g-&O&&zjYg-y             &$2&~&zf$&*~:&~w
mntro~ .*




&ml the mrrant   perCome OS the otatute its%lf' pi51 be
paid. 6wh defioienq      apprag%ationie     itself the epe&fie
nppro&i&Aim    requiredby   &tie16 urn, 8emtt6a 6 Of the
Con5tltuUGnr    XII practi0alz~ every de      tBlWlt8'1
                                                      ~~r'ineti-
tutional apptramt%an     thwc) $8 S rillll or ndslosllaneaas or
                                          iF"
imntlngtmt  expensea d&h    Brilpal-s    been frhoaCPltto Se
Btrttioiently opecifia 6   Opiniana   of the Attorney QtmeraZ
l622-1924 p. M$.

          Thba constitatl4mal pirpOSeB therefore, is the
Lttm of 5dnttmana3, or other actatiugent sxpfnise, aad $&3
PSIIP
    name ie but the le~elative.eatitse8e of the eamm$
necessary therefor. Thardutyvs.ib!&lt~6epnd~~
on%6 %mpmmdby     thelau andif thereveuue    epproprriatad to
572
ATTORNEYGEUERALOF TEXAS
                   .,